internal_revenue_service number release date index number ------------------------------------ --------------------------- ---------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------------ ----------------- telephone number --------------------- refer reply to cc ita b04 plr-135937-08 date date ty ------- legend legend --------------------------------------------- -------------------- ---------------------- --------------------------------- ------------------------------------------------------ --------------------------------------------------------------------------------- taxpayer p1 ab cd cd-inc government_entity blackacre ---------------------------------------------------------------------------------------------------------------- x y dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurel x y z date date county x ----- ----- -------------- ---------------- ---------------- ---------------- -------------- -------------- ---------------- ---------------- -------------- ---------------- -------------- --------- ---------- --------- ----------------- ------------------- ---------------------------------- dear -------------------- plr-135937-08 this is in response to your request for a private_letter_ruling dated date on the proper treatment of the reinvestment of condemnation proceeds under sec_1033 of the internal_revenue_code following the proposed division of a partnership under sec_708 of the code facts ab a limited_partnership and cd a limited_partnership are equal general partners owning half interests in taxpayer p1 a general_partnership ab and cd each have a tax capital_account of dollar_figurea in p1 and p1 has a recourse_liability of dollar_figureb ab and cd each has a basis of dollar_figurec in its p1 interest p1’s inside_basis in its assets is equal to ab’s and cd’s total bases in their p1 interests p1 is engaged in business of farming on blackacre ab owns and operates other farming properties in addition to its partnership_interest in p1 on the other hand cd’s sole asset is its partnership_interest in p1 while its general_partner cd-inc is also a general_partner of one other farming partnership and of several commercial property non-farming partnerships on date p1 purchased blackacre a tract of land consisting of approximately x acres in county x from a third party on date the southern y acres of blackacre were acquired by government_entity under threat of condemnation p1 received approximately dollar_figured for the y acres the basis of the y acres in p1’s hands was approximately dollar_figuree and the sales costs were approximately dollar_figuref p1 has elected to defer the dollar_figureg gain from the sale of the y acres under sec_1033 ab and cd disagreed about the selection of replacement_property for the y acres of farm_land ab felt that the proceeds should be used to acquire additional farming property while cd felt that p1 should diversify its investments and acquire non-farming investment_property after failing to agree on what to acquire for replacement_property ab and cd decided that both farming and non-farming replacement_property would be acquired by separate continuing partnerships formed by p1 and that ab and cd would each control one of the partnerships with the other owning a small interest in that partnership cd and ab will continue as partners in p1 to farm the remaining acres held by p1 p1 proposes to create two new partnerships p2 and p3 ab will be the general_partner in p2 and cd will be the general_partner in p3 p1 will transfer approximately dollar_figureh of the proceeds from the sale of the y acres of blackacre along with half of its obligation to acquire replacement_property under sec_1033 to p2 in exchange for a x general_partner interest in p2 and a y limited_partner interest in p2 cd will contribute dollar_figurej to p2 in exchange for a z limited_partner interest in p2 p1 will then distribute its general and limited_partner interests in p2 to ab p1 will also contribute dollar_figureh of the proceeds along plr-135937-08 with its obligation to acquire replacement_property under sec_1033 to p3 for an x general_partner interest in p3 and a y limited_partner interest in p3 ab will contribute dollar_figurej to p3 in exchange for a z limited_partner interest in p3 p1 will then distribute its general and limited_partner interests in p3 to cd the partnership agreements of p2 and p3 will require p2 and p3 to each reinvest approximately dollar_figureh of the condemnation proceeds together with borrowed funds of approximately dollar_figurek in replacement properties if this is not done the partnership agreements will require p1 to report the income from the lack of reinvestment under sec_1033 on an amended income_tax return for ------- the remaining land sale proceeds would be used for p1 operations p1 has acquired two replacement properties in ------ the combined purchase_price of the two properties is dollar_figurel based on these facts taxpayer requests the following rulings the new limited_partnerships p2 and p3 are partnerships under sec_7701 and lack the corporate characteristics of continuity_of_life and limited_liability the new partnerships p2 and p3 will each be a continuation of p1 p1 p2 and p3 are each taxpayers under sec_1033 and entitled to nonrecognition of gain under the sec_1033 election made by p1 and can reinvest condemnation proceeds pursuant to the sec_1033 election of the original partnership p1 the partners of p1 ab and cd do not have to recognize any gain on the proposed distribution of the partnership interests in p2 and p3 under sec_731 the tax basis of replacement_property acquired by p1 p2 and p3 will be its purchase_price less its allocable share of the gain deferred under p1’s sec_1033 sale the capital accounts for p2 and p3 will be the cash contributed less the deferred gain as a result of the purchase of the replacement_property under sec_1033 and the basis and capital accounts of the partners in p1 will be increased by the basis_reduction at the time of the p2 and p3 purchase of replacement_property law and analysis entity status of p2 and p3 plr-135937-08 sec_301_7701-2 of the procedure and administration regulations provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301 b or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity with two or more members is a partnership based on the facts submitted p2 and p3 are not trusts or otherwise subject_to special treatment under the code therefore p2 and p3 are business entities within the meaning of sec_301_7701-2 furthermore p2 and p3 are eligible entities under sec_301_7701-3 because they are not classified as corporations under sec_301 b or therefore unless p2 or p3 elect otherwise p2 and p3 each will be a partnership for federal tax purposes p2 and p3 as continuations of p1 sec_708 provides that an existing partnership will be considered as continuing if it is not terminated sec_708 provides that for purposes of sec_708 a partnership will be considered as terminated only if a no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or b within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_708 provides that in the case of a division of a partnership into two or more partnerships the resulting partnerships other than any resulting_partnership the members of which had an interest of percent or less in the capital and profits of the prior_partnership shall for purposes of sec_708 be considered a continuation of the prior_partnership sec_1_708-1 of the income_tax regulations provides that upon the division of a partnership into two or more partnerships any resulting_partnership or resulting partnerships will be considered a continuation of the prior_partnership if the members of the resulting_partnership or partnerships had an interest of more than percent in the capital and profits of the prior_partnership sec_1_708-1 provides that for purposes of sec_1_708-1 a resulting_partnership is a partnership resulting from the division that exists under applicable jurisdictional law after the division and that has at least two partners who were partners in the prior_partnership for example where a prior_partnership divides into two partnerships both partnerships existing after the division are resulting partnerships plr-135937-08 sec_1_708-1 provides that all resulting partnerships that are regarded as continuing are subject_to preexisting elections that were made by the prior_partnership p1 is a continuing partnership under sec_708 because under the facts described it will not be terminated p2 and p3 will each be a continuation of p1 because the partners of p2 and p3 ab and cd had a greater than percent interest in the capital and profits of p1 therefore p2 and p3 will be subject_to preexisting elections that were made by p1 including an election under sec_1033 entitlement of p1 p2 and p3 to deferral of gain under election by p1 and reinvest condemnation proceeds sec_1033 generally provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent the taxpayer during the period specified in sec_1033 for the purpose of replacing the converted property purchases other_property similar_or_related_in_service_or_use to the property so converted under sec_1033 gain is recognized only to the extent that the amount_realized upon the conversion exceeds the cost of such other_property sec_703 provides that an election affecting the computation of taxable_income derived from a partnership must be made by the partnership this rule applies to elections to be made under sec_1033 when partnership property is condemned revrul_66_191 1966_2_cb_300 in that circumstance the election to defer gain must be made at the partnership level and replacement must be made by the partnership that held the condemned property see dermirjian v commissioner t c aff d 457_f2d_1 3d cir p1 p2 and p3 as continuing partnerships are subject_to the pre-existing elections made by p1 since p1 p2 and p3 are continuing partnerships of p1 each will be a taxpayer referred to in sec_1033 as the party that may defer gain under the election made by p1 under such election each continuing partnership is entitled to defer the gain it derives from the conversion by making timely reinvestments in property similar_or_related_in_service_or_use to the converted property with respect to the share it receives of any condemnation proceeds under sec_1033 a taxpayer generally has two years from the close of the first taxable_year in which any gain from the conversion is realized to acquire property similar_or_related_in_service_or_use to the converted property a three year replacement_period is permitted for conversions described in sec_1033 a seizure requisition condemnation or threat thereof of real_property valid replacements under sec_1033 must be of converted property held for productive use in a trade_or_business or for investment with like-kind_property held for productive use in a trade_or_business or for investment plr-135937-08 treatment of p1’s distribution of partnership interests in p2 and p3 sec_731 provides that in the case of a distribution by a partnership to a partner gain will not be recognized to the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution sec_1_708-1 provides that when a partnership divides into two or more partnerships under applicable jurisdictional law without undertaking a form for the division or undertakes a form that is not described in sec_1_708-1 the transaction will be characterized under the assets-over form for federal_income_tax purposes sec_1_708-1 provides that in a division under the assets-over form where at least one resulting_partnership is a continuation of the prior_partnership the divided_partnership contributes certain assets and liabilities to a recipient_partnership or recipient partnerships in exchange for interests in the recipient_partnership or partnerships and immediately thereafter the divided_partnership distributes the interests in the recipient_partnership or partnerships to some or all of its partners in partial or complete_liquidation of the partners’ interests in the divided_partnership sec_1_708-1 provides that for purposes of sec_1_708-1 the divided_partnership is the continuing partnership that is treated for federal_income_tax purposes as transferring the assets and liabilities to the recipient_partnership or partnerships either directly under the assets-over form or indirectly under the assets-up form if the resulting_partnership that in form transferred the assets and liabilities in connection with the division is a continuation of the prior_partnership then such resulting_partnership will be treated as the divided_partnership sec_1_708-1 provides that for purposes of sec_1_708-1 the prior_partnership is the partnership subject_to division that exists under applicable jurisdictional law before the division sec_1_708-1 provides that for purposes of sec_1_708-1 a recipient_partnership is a partnership that is treated as receiving for federal_income_tax purposes assets and liabilities from a divided_partnership either directly under the assets-over form or indirectly under the assets-up form the transfers from p1 to p2 and p3 and subsequent distributions of interests in p2 and p3 to ab and cd respectively will be treated as an assets-over division under sec_1 d i under sec_731 no gain will be recognized by ab or cd on the distribution by p1 of interests in p2 and p3 tax basis of replacement_property plr-135937-08 sec_1033 provides that in the case of property purchased by the taxpayer in a transaction described in sec_1033 a that resulted in the nonrecognition of any part of the gain realized as the result of a compulsory or involuntary_conversion the basis shall be the cost of such property decreased in the amount of the gain not so recognized it also provides that if the property purchased consists of more than one piece of property the basis must be allocated to the purchased properties in proportion to their respective costs under the facts presented each of the continuing partnerships will reinvest some or all of its share of the condemnation proceeds in one or more properties similar_or_related_in_service_or_use to the converted property basis of each replacement_property acquired by the continuing partnership will be its cost decreased by the amount of gain not so recognized as allocated to the purchased properties in proportion to the cost of each in each case as provided in sec_1033 the basis and tax capital accounts for p1 p2 and p3 sec_705 provides that the adjusted_basis of a partner's interest in a partnership is except as provided in sec_705 the basis of the interest determined under sec_722 or sec_742 -- increased by the sum of his distributive_share for the taxable_year and prior taxable years of -- a taxable_income of the partnership as determined under sec_703 b income of the partnership exempt from tax and c the excess of the deductions for depletion over the basis of the property subject_to depletion decreased but not below zero by distributions by the partnership as provided in sec_733 and by the sum of his distributive_share for the taxable_year and prior taxable years of -- a losses of the partnership and b expenditures of the partnership not deductible in computing its taxable_income and not properly chargeable to capital_account and decreased but not below zero by the amount of the partner's deduction for depletion for any partnership oil_and_gas property to the extent the deduction does not exceed the proportionate share of the adjusted_basis of the property allocated to such partner under sec_613a sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership will be the amount of the money and the adjusted_basis of the property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at that time sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner other than in liquidation of the partner’s interest will except as provided in sec_732 be its adjusted_basis to the partnership immediately before the the continuing partnerships may also reinvest conversion proceeds in like-kind_property as permitted under sec_1033 plr-135937-08 distribution sec_732 provides that the basis to the distributee partner of the property received from the partnership will not exceed the adjusted_basis of the partner’s interest in the partnership reduced by any money distributed in the same transaction sec_733 provides that in the case of a distribution by a partnership to a partner other than in liquidation_of_a_partner’s_interest the adjusted_basis to the partner of his interest in the partnership will be reduced but not below zero by the amount of any money distributed to the partner and the amount of the basis to the partner of distributed property other than money as determined under sec_732 sec_752 provides that any increase in a partner's share of the liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership the basis_reduction in the replacement properties purchased by p1 p2 and p3 will be allocated to those properties in proportion to their respective costs in accordance with sec_1033 under these facts the total basis and tax capital accounts of ab and cd in p2 and p3 will be the cash contributed to p2 and p3 respectively less the deferred gain as a result of p2’s and p3’s purchase of the replacement_property under sec_1033 respectively furthermore the basis and tax capital accounts of the partners in p1 will be increased by the basis_reduction caused by p2’s and p3’s purchase of replacement_property conclusions unless p2 or p3 elect otherwise p2 and p3 each will be a partnership for federal tax purposes p2 and p3 will each be a continuation of p1 and will be subject_to preexisting elections that were made by p1 including an election under sec_1033 p1 p2 and p3 as continuing partnerships of p1 are each taxpayers under sec_1033 and entitled to nonrecognition of gain under the sec_1033 election made by p1 each may defer gain by making a timely reinvestment of condemnation proceeds no gain will be recognized by ab or cd under sec_731 on the distribution by p1 of interests in p2 and p3 the tax basis of replacement_property acquired by p1 p2 and p3 will be its purchase_price less its allocable share of the gain deferred under p1’s sec_1033 sale plr-135937-08 the basis and tax capital accounts for the partners in p2 and p3 will be the cash contributed to p2 and p3 respectively less the deferred gain as a result of p2’s and p3’s purchase of the replacement_property under sec_1033 and the basis and tax capital accounts of the partners in p1 will be increased by the basis_reduction caused by p2’s and p3’s purchase of replacement_property caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting enclosure cc
